Citation Nr: 9913436	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  95-36 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of fracture 
of the right ankle with osteoarthritis and osteomyelitis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel


INTRODUCTION

The veteran had an initial period of extended active duty for 
training (ADT) from February 1974 to June 1974, and 
thereafter served on occasional periods of ADT in the Army 
National Guard of Pennsylvania until November 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1994 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased rating for 
residuals of fracture of the right ankle with osteoarthritis 
and osteomyelitis.


REMAND

Service medical records reflect that the veteran injured his 
right ankle in a slip-and-fall injury during active duty for 
training in March 1982.

His claim of service connection for residuals of fracture of 
the right ankle with osteoarthritis and osteomyelitis was 
granted by rating decision in December 1989, and a 10 percent 
rating, per Diagnostic Codes (DC) 5010-5000, was assigned.  
An increased rating, to 20 percent, was granted by rating 
decision in July 1990, and confirmed by rating decision in 
August 1991.

By rating decision in July 1993, service connection of 
varicose veins of the right leg, as due to and proximately 
the result of the service-connected right ankle disability, 
was granted, and a 40 percent evaluation was assigned.

A VA "review" orthopedic examination was conducted in 
August 1994 to determine the current status of the service-
connected right ankle disability.  The veteran complained of 
frequent, sharp, shooting pains in the right lower leg.  On 
examination, he had ulcers on both sides of his lower leg, 
just above the malleoli, 2+ pretibial edema, and bluish 
discoloration of the entire lower leg extending into the 
three middle toes.  He had large varicosities of the calf, 
and swelling and 1-2+ edema of the ankle.  He walked with a 
stiff ankle, abducting the foot 20-25 degrees.  He could flex 
the ankle five degrees, extend five degrees, and could not 
rotate it at all.  The examiner reported that the veteran had 
an essentially frozen ankle.

In its denial of an increased rating for the right ankle 
disability in December 1994, the RO reported that the ankle 
was not ankylosed in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees.  In 
other words, the RO evaluated the disability under DC 5270, 
pertaining to ankylosis of the ankle.  In the statement of 
the case in June 1995, the RO included, in its list of 
pertinent laws, regulations, and rating schedule provisions, 
DC's 5000, 5010, and 5270; however, for its reasons and bases 
for denial, it simply referred to the rating decision.

Received in July 1995 were records of the VA Medical Center 
(VAMC) in Wilkes-Barre, from April 1994 to July 1995, 
reflecting regular treatment in the Physical Therapy Wound 
Management clinic for chronic right lower extremity venous 
ulcers, and evaluation in the primary clinic for multiple 
disorders including leg pain.  

The veteran and his wife testified at a personal hearing 
before a hearing officer at the RO in July 1995.  The veteran 
described swelling, pain, and ulcers of the ankle.  He said 
he was not able to put too much weight on it and had no 
movement.  He and his wife described regular VA treatment and 
self treatment to control swelling, help with circulation in 
the leg, and dressing of draining ulcers.  He used crutches 
which he said were given to him by VA because of the 
condition of his legs.  He also had a wheelchair.  He said he 
was not supposed to walk more than 200 feet a day and was 
told to keep his feet elevated at all times.  

In the hearing officer's decision and supplemental statement 
of the case in August 1995, the veteran was denied an 
increased rating under DC's 5270, 5271, and 5262.  

A discharge summary of VAMC Wilkes-Barre, pertaining to 
hospitalization from October 31, 1995, to November 22, 1995, 
and associated records, indicates the veteran was admitted 
with a fever, chills, and increased swelling, redness, and 
pain of the right lower extremity.  The records are negative 
for specific reference to an ankle disability.  Diagnoses 
were cellulitis of the right leg, deep vein thrombosis and 
diabetes mellitus type II.  

VA examinations for diseases of the arteries and veins were 
conducted in November and December 1995.  Diagnoses in 
November were deep vein thrombosis, chronic stasis 
dermatitis, bilateral varicosities and varicose ulcerations 
of the right leg.  In December, the veteran complained of 
continuous pain in his calf and around his leg.  The leg was 
markedly edematous and partly pitting and there was an ulcer 
in the lateral aspect of the ankle, probably due to stasis.  

The rating for service-connected varicose veins of the right 
leg was continued at 40 percent by rating decision in May 
1996, and a temporary total (100 percent) rating was assigned 
for service-connected varicose veins of the right leg for the 
period of hospitalization in October and November 1995, by 
rating decision in November 1996.

At a VA orthopedic examination in January 1997, examination 
of the right ankle showed no drainage; there was a healed 
scar on the outer side of the ankle where there had been 
drainage and where the initial surgical procedure was 
performed.  The veteran also had signs of varicosities in the 
leg and moderate swelling with retained fluid.  He had 10 
degrees of dorsiflexion and 15 degrees of plantar flexion.  
X-rays in December 1996 showed no evidence of osteoarthritic 
changes, there was irregularity involving the distal fibula 
apparently due to old healed fracture, there was no evidence 
of recent fracture, and there was a small hypertrophic spur 
involving the calcaneus bone posteriorly.  The examiner 
reported, in summary, that the veteran had residuals of the 
fracture of the right ankle, particularly recurrent drainage 
in the recurrent infection, and the venous problems that have 
required treatment intermittently over the years.  The 
condition was noted to be stable.

Further VA orthopedic examination, at the RO's request for 
comment on whether the right ankle disability exhibited 
weakened movement, excess fatigability, etc., was conducted 
in August 1997.  On examination, the veteran was noted to be 
grossly overweight.  He walked with a limp.  Surgical 
incisions on both sides of the ankle were well-healed, with 
no drainage, and had been for some time. There were no 
inflammatory signs, i.e., heat, redness, or swelling, in the 
ankle, and no deformity.  When asked to move his ankle, he 
moved it only five degrees or so in any direction.  He had 
brawny induration of the skin due to varicosities.  X-rays of 
the ankle showed a moderate degree of arthritic changes, and 
the old fracture of the fibula had healed very well in normal 
alignment.  The examiner reported, in summary, that the 
veteran had a good result from the long term treatment he had 
received for his fractured ankle and now could walk without a 
"stick" but with a moderate limp.  He had multiple other 
problems, obesity possibly being the worst.  He was very 
limited in his function, not only from the ankle, but from 
all of his other problems, and could perform sedentary 
activities only.

A report of VA physician in May 1998 indicates the physician 
reviewed the August 1997 examination report, at the RO's 
repeated request for comment on whether the right ankle 
disability exhibited weakened movement, excess fatigability, 
etc.  The examiner reported there was no evidence of 
incoordination, weakened movement, or fatigability.  The 
ankle had post-traumatic arthritis with healed fractured 
distal fibula with stiffness, and moved only about five 
degrees in dorsiflexion and plantar flexion.  This 
significantly affected the veteran's ambulation on top of his 
other medical problems, including obesity and diabetes 
mellitus.  The examiner believed that the arthritis of the 
ankle was the result of the injury in service.

Further VA orthopedic examination was conducted in October 
1998.  The veteran complained of pain, swelling, and 
stiffness of the ankle.  He did not report any giving way, 
motor incoordination, or lack of endurance.  He reported he 
had clicking in the ankle from time to time, which prevented 
him from walking more than four blocks at one stretch.  He 
used a crutch and had orthopedic shoes to control persistent 
foot and ankle pain.  He estimated that, during flare-ups, 
his functional impairment rose about 10 to 20 percent above 
the baseline.  

On examination, it was noted that he weighed 374 pounds.  He 
reported he had applied for a wheelchair from VA to aid in 
ambulation, and used a single crutch at the time of the 
examination.  He had a significant limp.  The ankle had 
chronic swelling and also had varicose veins and skin 
discoloration.  He had tenderness along the joint line over 
the ankle joint, but the subtalar joint had fair range of 
motion.  He had fixed plantar flexion deformity of 15 
degrees, measured by goniometer.  He could plantar flex 
actively to five degrees more, and had pain beyond that.  The 
subtalar joint had inversion and eversion of 15 degrees.  The 
ankle was stable in both anterior-posterior and medial-
lateral planes as tested, but he had intense tenderness over 
the joint line.  The right heel had five degrees valgus 
alignment to the long axis of the right tibia. 

Radiographs of the ankle showed moderate to severe post-
traumatic osteoarthritic changes, with osteophyte formation, 
but the joint space was fairly maintained.  The right distal 
fibula showed irregularity and sclerosis suggestive of old 
healed fracture, with some evidence suggestive of old 
osteomyelitis but no active osteomyelitis or sequestrum.  
There were previous screw holes in the distal fibula.  

The examiner's clinical impression was service-connected 
injury to the right ankle, distal fibular fracture, status 
post three operations, with history of infection, with 
15 degrees fixed plantar flexion deformity, with fibrous 
ankylosis, and with post-traumatic osteoarthritis. 

In the supplemental statement of the case issued in January 
1999, the RO included, in the list of pertinent laws, 
regulations, and rating schedule provisions, 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and DC's 5262 and 5271.

As stated previously, the veteran's service-connected right 
ankle disability is currently evaluated as 20 percent 
disabling per DC 5010-5000.  Pursuant to 38 C.F.R. § 4.27 
(1998), in the selection of diagnostic code numbers, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined, and with diseases, preference is to be given to 
the number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  Thus, as an example, rheumatoid (atrophic) 
arthritis rated as ankylosis of the lumbar spine should be 
coded "5002-5289."  In this way, the exact source of each 
rating can be easily identified.  

In this case, while it appears that the veteran was initially 
rated for arthritis rated as osteomyelitis (DC 5010-5000), 
the rating decision on appeal at present, and the statement 
of the case and supplemental statements of the case issued 
during the course of this appeal, reflect evaluation of the 
disability under the DC's pertaining to limitation of motion 
and ankylosis of the ankle.  As a result, an increased rating 
under those DC's was repeatedly denied on the basis that the 
criteria for a rating in excess of 20 percent were not met.  

Here, the Board notes that 38 C.F.R. § 4.14 (1998) provides 
that the evaluation of the same disability under various 
diagnoses is to be avoided.  However, we also note that a 
claimant should be compensated for all manifestations of a 
disability to the extent authorized under the regulations, 
i.e., subject to the limitations of section 4.14.  For 
example, in a precedent opinion, the VA General Counsel has 
concluded that a claimant who has arthritis and instability 
of the knee may be rated separately under DC's 5003 and 5257, 
and that evaluation of the overall knee dysfunction under 
both these codes does not amount to pyramiding under 
38 C.F.R. § 4.14.  Thus, where a knee disorder is already 
rated under DC 5257, and the veteran also exhibits limitation 
of motion under DC's 5260 or 5261, a separate rating for 
arthritis is warranted.  VAOPGCPREC 23-97 (July 1, 1997).

Moreover, in Esteban v. Brown, 6 Vet.App. 259 (1994), the 
Court held that residuals of injury to the face should, where 
the facts warrant, be rated separately under DC 7800 
(disfigurement), DC 7804 (painful scars), and DC 5325 (facial 
muscle damage), because none of the symptomatology for any 
one of the three conditions was duplicative of or overlapping 
with the symptomatology of the other two conditions.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998), holding that additional 
disability due to arthritis need not meet a compensable level 
of disability under the limitation-of-motion codes in order 
to warrant a separate rating; see also Evans v. Brown, 9 
Vet.App.273, 281 (1996), stating, "A veteran can receive 
separate disability ratings unless the conditions constitute 
the 'same disability' or the 'same manifestation' under 38 
C.F.R. § 4.14 (1995)."

The veteran's representative, in a Written Brief Presentation 
submitted in April 1999, suggested that the aforementioned 
opinions of the General Counsel should be applied in this 
matter, and the Board agrees that they warrant consideration.

In the present case, the evidence shows the existence, in 
some degree, of osteomyelitis and limitation of motion, and 
the Board finds there is a possibility, based on the 
regulations, the above opinion of General Counsel, and 
judicial caselaw, that separate ratings may be warranted.  
Under DC 5000, a 20 percent rating for osteomyelitis requires 
a discharging sinus or other evidence of active infection 
within the past five years; otherwise, where osteomyelitis is 
inactive, without evidence of active infection in the past 
five years, the appropriate rating is 10 percent.  The RO has 
correctly pointed out that the veteran's osteomyelitis is 
inactive at this time (although the precise duration of that 
inactivity has not been articulated), and that the service-
connected ankle has not been shown to be fully ankylosed.  
However, under DC 5271, marked limitation of motion of the 
ankle is rated at 20 percent, and moderate limitation of 
motion is rated at 10 percent.  Thus, the Board is of the 
opinion that this appeal should not go forward to decision 
until the RO has identified the precise DC's to be assigned 
to the veteran's right ankle disability and determines 
whether he is entitled to more than one rating.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should determine whether 
symptomatology and manifestations related 
to the veteran's service-connected right 
ankle disability warrant rating the 
disability under one, or under more than 
one, Diagnostic Code, and should so 
evaluate the disability.  The RO should 
conduct any additional development it 
deems necessary to make this 
determination.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



